DETAILED ACTION
This Office Action is in response to the filing of a preliminary amendment to the claims on 4/04/2019. As per the amendments, claims 1-23 have been cancelled, claims 24-46 have been cancelled, and no claims have been amended. Thus, claims 24-46 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because: 
Figs. 1, 11, and 13 all have unlabeled rectangular boxes, which fails to comply with 37 CFR 1.83(a) where rectangular boxes should be labeled in order to convey a proper understanding of the invention.  
Fig. 1 fails to comply with 37 CFR 1.84(q) where references characters on a surface without a lead line should be underlined (see reference characters 3 and 8).
Fig. 5B fails to comply with 37 CFR 1.84(u)(1) where different partial views should be shown with the same number and a different letter to show they are different views. Fig. 5B shows two separate views which should be labeled as such.
Fig. 19 fails to comply with 37 CFR1.84(u)(1) where different partial views should be shown with the same number and a different letter to show they are different views. Fig. 19 shows three separate views which should be labeled as such.
Fig. 24 fails to comply with 37 CFR1.84(u)(1) where different partial views should be shown with the same number and a different letter to show they are different views. Fig. 24 shows four separate views which should be labeled as such. For example, labeling them as Fig. 24A; Fig. 24B; Fig. 24C; and Fig. 24D respectively. 
Fig. 25 fails to comply with 37 CFR1.84(u)(1) where different partial views should be shown with the same number and a different letter to show they are different views. Fig. 25 shows two separate views which should be labeled as such.
Fig. 27 fails to comply with 37 CFR1.84(u)(1) where different partial views should be shown with the same number and a different letter to show they are different views. Fig. 27 shows three separate views which should be labeled as such.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Specification
The abstract of the disclosure is objected to because it contains the legal phase “comprises” in line 1, which should not be part of an abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 30 is objected to because of the following informalities: Claim 30 lines 1 recites the phrase “flow diversion structure.” Examiner suggests changing to read --flow diverter structure-- in order to maintain consistency between the claim language of claims 24 and 30  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “flow diverter structure” in claim 24 lines 9-13, claim 27 lines 1-3, claim 28 lines 1-3, and claim 44 lines 6-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation “an upstream flow of air in a first flow path from an ambient space through the internal flow path to the respiratory tract of the person during inhalation and a downstream flow of air in a second flow path from the respiratory tract of the person outside the internal flow path to the ambient space during exhaling” in lines 5-8. However, it is not entirely clear whether or not the same internal flow path can be used for both the first and second flow paths. There is no structure defining the boundaries of the second flow path, and it appears to be defined by the same “internal” flow path. Hence, it is unclear whether or not the internal flow path is being claimed twice, with the only different 
Claim 27 recites the limitation “to provide a first resistance in the second flow path during exhaling and a second, increased, flow resistance in the second flow path during inhaling.” As seen in the above 35 U.S.C. 112(b) rejection of claim 24, the second flow path lacks structure that defines it, making it indefinite, and may be improperly claiming the nostrils of a user. In addition, it is likewise unclear whether or not the second flow path is at least partially within the internal flow path of the first flow path, or if it is using the same internal flow path only in a different flow direction.
Claim 32 recites the limitation "the entrance" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Any remaining claims are rejected for being dependent on a rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 27-28, 32, and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Gillies (US Pub. 2011/0240035) in view of Martin (US Pat. 9,517,318).
Regarding claim 24, Gillies discloses a nasal delivery system (see device 810 in Fig. 9) comprising a nasal insertion tube (nasal prong 823 in Fig. 9) and a fluid medium located in communication with the nasal insertion tube (the gas source which is led through inlet 870 in Fig. 9; see also [0046]), the nasal insertion tube comprising a tubular wall forming an internal flow path from an inlet to an outlet (see tubular shape of nasal prong 823 in Fig. 9, having a flow path through inlet 870 to an outlet 880), wherein the outlet is configured to be arranged in a nostril of a person (see position of outlet 880 in Fig. 9, whose upper portion would be within the nostril of the user) to thereby facilitate an upstream flow of air in a first flow path from an air source through the internal flow path to the respiratory tract of the person during inhaling (see Fig. 9 where upon inhalation, gas flows from a gas source into inlet 870 and into the nostril, forming an internal first flow path) and a downstream flow of air in a second flow path from the respiratory tract of the person outside the internal flow path to the ambient space during exhaling (see Fig. 9 where upon exhalation, the gas flows through outlet 880 out the nostril and to the ambient space, and is located outside the internal flow path of the first flow path, and thus defines a second flow path), the system further comprising a flow diverter structure (see Fig. 9 leaflets 871 and 881 which act as flow diverters) configured for providing a first ratio between the flow resistance in the first flow path and the flow resistance in the second flow path during upstream flow (see Fig. 9 where upon inhalation leaflet 871 is open and leaflet 881 is closed, forming a first ratio between flow resistance between the first and second flow paths during inhalation; see also [0045]) and for providing a second ratio between 
Gillies lacks a detailed description of the flow of air in the first flow path starting from an ambient space. 
However, Martin teaches a similar nasal cannula device, where orifices are included in the first flow path inlet leading to the nostril, to entrain ambient air in the inlet flow path (see Col. 12 lines 51-58).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inlet flow path of Gillies to include a pathway to the ambient air as taught by Martin, as it would entrain the room air during inhalation, and allow for additional control over the pressure states of the breathing cycle (Martin; Col. 12 lines 51-58).

Regarding claim 28, the modified Gillies device has where the flow diverter structure is configured to provide a first flow resistance in the first flow path during inhaling and a second, increased, flow resistance in the first flow path during exhaling (Gillies; see Fig. 9, where the first flow path of inlet 870 has leaflet 871, which is open during inhalation (thus low resistance) and closed during exhalation (thus high resistance)).
Regarding claim 32, the modified Gillies device has wherein the nasal insertion tube forms a U-shape (Gillies; see general shape of the nasal prong 823 in Fig. 9 which curves in a substantially U-shape) whereby the flow path forms a first flow section from the inlet to one end of an intermediate flow section (Gillies; see Fig. 9, the flow path from above leaflet 871 to the orifice that is in the nostril) and a second flow section extending essentially parallel to the first flow section from another end of the intermediate flow section to the outlet (Gillies; see Fig. 9 the flow path from the orifice in the nostril and to leaflet 881, which is essentially or substantially parallel to the section of inlet 870), the intermediate flow section extending transverse to the first and second flow sections and forming the entrance (Gillies; see Fig. 9 where the section above leaflet 871 in inlet 870 is transverse the rest of inlet 870, and the section above leaflet 881 in outlet 880 is transverse the aperture 884 of the outlet 880, and the two intermediate sections together form an entrance at the nostril at their two orifices).

Regarding claim 45, the modified Gillies device has wherein the flow diverter structure is moved by use of the downstream fluid flow (Gillies; see Fig. 9 and [0045] where the downstream fluid flow though outlet 881 moves leaflet 871 into a closed position and leaflet 881 into an open position).
Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Gillies in view of Martin as applied to claim 24 above, and further in view of Boucher et al. (US Pub. 2014/0158127).

The modified Gillies device lacks a detailed description of an entrance between the inlet and outlet, the entrance being in fluid communication with the container for establishing a fluid flow from the fluid container to the internal flow path.
However, Boucher teaches a similar nasal cannula device for delivering an aerosolized medicament, where an entrance is in fluid communication with a container for establishing a fluid flow from the flow container to an internal flow path (see Fig. 32 reservoir 22590 which is a container in fluid communication with the inlet flow path, having an entrance at channels 22592).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inlet tube of the modified Gillies device to have a reservoir in fluid communication with it as taught by Boucher, as it would provide a reservoir for capturing rainout of aerosol delivered to the nose; see [0179]). It is understood that the modified device would be capable of delivering an aerosol entrained in the gas as taught by Boucher, and that the container would be placed just before the nostril in the inlet as seen in Fig. 32 of Boucher, thus placing is between the inlet and the outlet of Gillies in the modified device.
Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Gillies in view of Martin and Boucher as applied to claim 25 above, and further in view of Winthrop et al. (US Pat. 5,682,881).

The modified Gillies device lacks a detailed description of has the container is reversibly attachable to the nasal insertion tube.
However, Winthrop teaches a similar nasal cannula device, where the nasal cannula is designed to be modular such that parts can be swapped out as needed to create a desired configuration (see Col. 6 lines 40-46).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid container of the modified Gillies device to be modular and thus detachable as taught by Winthrop, as it would allow for the container to be swapped out with other devices depending on the desired treatment configuration (Winthrop; Col. 6 lines 40-46).
Claims 29 is rejected under 35 U.S.C. 103 as being unpatentable over Gillies in view of Martin as applied to claim 24 above, and further in view of Atherton (US Pat. 10,322,252).
Regarding claim 29, the modified Gillies device has a flow diverter structure.
The modified Gillies device lacks a detailed description of where the flow diverter structure is arranged at the outer surface of the tubular wall.
However, Atherton teaches a similar nasal cannula device where a flow diverted is arranged in the outer surface of the tubular wall (see Fig. 9 where two-way valve 3 is located on the outside of the tube).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the leaflets of the modified Gillies device 
Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Gillies in view of Martin as applied to claim 24 above, and further in view of Barraclough et al. (US Pub. 2018/0078726).
Regarding claim 30, the modified Gillies device has a flow diversion structure.
The modified Gillies device lacks a detailed description of has wherein the flow diversion structure comprises a collar of an elastically deformable material arranged about the tubular wall and being configured to expand and contract by a change in pressure at the outer surface on opposite sides of the collar or by airflow in the second flow path.
However, Barraclough teaches a similar nasal cannula device, where a flow diversion structure comprises a collar of an elastically deformable material arranged about the tubular wall (see seal 13 in Fig. 14B, which acts as an inflatable cuff in the form of a collar arranged on the tubular wall of the nasal prong 12) and being configured to expand and contract by a change in pressure at the outer surface on opposite sides of the collar (see [0313]-[0315] where the seal 13 inflates or deflates based on a change of pressure applied to outer surface of the seal 13 where the pressure applied to the outer surface depends on the interior pressure of the seal 13).

Regarding claim 31, the modified Gillies device has wherein the collar expands radially away from the tubular wall upon airflow towards the inlet (Barraclough; see Fig. 14B where air the is flowing in the same direction as the inlet (as seen by the arrows) causes the seal 13 to expand radially outward away from the tubular walls of nasal prong 12).
Claims 33-36 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Gillies in view of Martin as applied to claim 24 above, and further in view of Farnsworth et al. (US Pat. 9,027,560).
Regarding claim 33, the modified Gillies device has a flow diverter configured to control at least one of an air flow in the internal flow path (Gillies; see Fig. 9 leaflet 871 which controls the air flow within the inlet 870).
The modified Gillies device lacks a detailed description of a flow control structure configured to control at least one of an air flow in the internal flow path or a flow of the fluid medium into the internal flow path, the control structure comprising a processor configured to control the flow based on a control signal.
However, Farnsworth teaches a similar nasal cannula device that has a flow control structure configured to control an air flow in the internal flow path (see Fig. 14 controller 480; 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the leaflet valve system of the modified Gillies device to include the control structure (controller, timer, and solenoid controlled valve) as taught by Farnsworth, as it would provide for automatic control over the changing of the valve between an inhalation and exhalation state, which allows for additional therapeutic control over the delivered air as desired by a clinician (Farnsworth; see Col. 14 lines 12-23).
Regarding claim 34, the modified Gillies device has the electrical signal is generated by a timer (Farnsworth; the timer that communicates with the controller; see Col. 14 lines 12-23).
Regarding claim 35, the modified Gillies device has an actuator arranged to move the flow diverter structure (Farnsworth; the solenoid 410 in Fig. 14, and seen in Col. 14 lines 12-23 which acts to open and close the valve of the flow diverter structure).
Regarding claim 36, the modified Gillies device has the actuator moves the flow diverter structure in response to commands from the processor (Farnsworth; see Col. 14 lines 12-23 where the solenoid relies on commands from the controller).
Regarding claim 46, the modified Gillies device, as modified in claim 33, has the flow diverter structure is moved by use of an actuator (Farnsworth; the solenoid 410 in Fig. 14, and .
Claims 37-38 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Gillies in view of Martin as applied to claim 24 above, and further in view of Henry, Jr. (US Pat. 9,877,510; hereinafter referred to as Henry).
Regarding claim 37, the modified Gillies device has an internal flow path.
The modified Gillies device lacks a detailed description of a breathing sensor configured to determine a flow in the internal flow path.
However, Henry teaches a similar device for delivering a gas to a patient, where a breathing sensor (flex/ bend sensor 365 in Fig. 3) is configured to determine a flow in the internal flow path (see Col. 14 lines 13-43 and Col. 15 lines 48-55).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the internal flow path of the modified Gillies device to have a flex/bend breathing sensor as taught by Henry, as it would provide a sensor for detecting when the patient is performing an inhalation or exhalation, allowing the treatment to be monitored and controlled based on the breaths of the user.
Regarding claim 38, the modified Gillies device has the flow is determined by measuring an electrical signal generated by the flow (Henry; see Col. 15 lines 48-67 where the flex/ bend of the sensor provides a variable signal output based on the applied flow which causes a degree of bending).
Regarding claim 41, the modified Gillies device has the breathing sensor comprises at least three elongated metal elements extending substantially parallel from a carrier (Henry; see 
Regarding claim 42, the modified Gillies device has the electrical signal generated by the flow is caused by contact between two of the at least three metal elements (Henry; see Col. 15 lines 13-67 where the bending of the substrate 372 and array 373 in Fig. 3 caused by the air flow is sensed due to the changing resistive properties in the array 373 which occurs due to the conductive layers being electrically connected and in contact with one another; see also Col. 16 lines 27-42).
Regarding claim 43, the modified Gillies device has the breathing sensor is further configured to determine a direction of the flow based on the contact between two of the at least three metal elements (Henry; see Col. 15 lines 13-67 where the bending of the substrate 372 and array 373 in Fig. 3 caused by the air flow is sensed due to the changing resistive properties in the array 373 which occurs due to the conductive layers being electrically connected and in contact with one another; see also Col. 16 lines 27-42; and where the sensed signal that occurs due to the contact between the metal components is used to determine a flow as seen in Col 14 lines 13-25).
Claims 37 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Gillies in view of Martin as applied to claim 24 above, and further in view of Keating et al. (GB 1302375).
Regarding claim 37, the modified Gillies device has an internal flow path.
The modified Gillies device lacks a detailed description of a breathing sensor configured to determine a flow in the internal flow path.
However, Keating teaches a similar device for monitoring flow to and from a patient, where a breathing sensor is configured to determine a flow in the internal flow path (see Fig. 1, where a magnet 11 is placed on vane 10 so that is moves with the air flowing in the channel, and causes an alternating current in coil 12 proportional to the speed of rotation, the current of which gives a value interpreted as the air flow; see Col. 3 lines 5-30).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the internal flow path of the modified Gillies device to have a magnet and coil air flow sensor as taught by Keating, as it would provide a sensor for detecting the air flow of the breathing patient, allowing the treatment to be monitored to ensure the patient is breathing properly.
Regarding claim 39, the modified Gillies device has the breathing sensor comprises at least one magnet movably arranged in the nasal insertion tube (Keating; magnet 11 in Fig. 1). 
Regarding claim 40, the modified Gillies device has the breathing sensor further comprises a coil arranged around the nasal insertion tube (Keating; coil 12 in Fig. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.: Wood (US Pat. 6,478,026), Rowland et al. (US Pat. 5,099,836), Davenport et al. (US Pat. 8,225,796), Guney et al. (US Pat. 9,480,809), Thakre et al. (US Pat. 7,337,678), and Creusot et al. (US Pat. 11,123,511) are cited to show various similar structures or control systems for gas flow in nasal cannulas and similar devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785     

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785